Citation Nr: 1707858	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for genital herpes.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2003 to June 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for genital herpes.  The Veteran appealed the noncompensable rating awarded for this disorder, effective September 22, 2009.

In the substantive appeal submitted in response to the Statement of the Case (SOC) furnished to the Veteran, he contended that he was unable to work as a result of his service-connected disability.  In view of this contention, the RO developed the issue of TDIU, including the denial of this benefit in a Supplemental SOC issued in August 2016.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating includes TDIU).

The Board notes that there is currently a stay on the adjudication of appeals affected by the recent decision issued by the United States Court of Appeals for Veterans Claims in Johnson v. McDonald, 27 Vet. App. 497 (2016) involving the use of a topical corticosteroid for a service-connected skin condition.  Here, the Veteran's genital herpes is rated under Diagnostic Code 7806 and so may fall under the decision in Johnson.  However, the stay, in pertinent part, applies to cases in which the claimant uses a topical corticosteroid for a service-connected skin condition.  As discussed below, the Veteran has not asserted and the record does not reflect that he uses a corticosteroid for treatment of the disorder.  Thus, the stay in Johnson does not apply to this case and the Board will decide this issue.



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's genital herpes is not shown to cause scarring, involve at least 5 percent of the whole body or exposed surface, or require topical, or any, medications.  

2.  The Veteran is currently employed.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for genital herpes have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code (Code) 7806 (2016).

2.  The requirements for a TDIU have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340. 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in October 2009 and June 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in June 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Service connection for genital herpes was granted by the RO in a February 2010 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7806 as analogous to eczema from the effective date of the award.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In this case, the Board has considered the entire period of initial rating claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Genital Herpes

Dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating. With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent evaluation will be assigned.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period a 10 percent rating will be assigned. With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7806.

Scars, other than head, face, or neck, that are superficial and nonlinear:
Area or areas of 144 square inches (929 sq. cm.) or greater a 10 percent evaluation is warranted.
Note (1): A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802. 
Note (2): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with Sec. 4.25 of this part.

Scars, that are unstable or painful, warrant a 10 percent evaluation if there are one or two scars.  38 C.F.R. § 4.118, Code 7804.  

Scars, other, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Code 7805.  

An examination was conducted by VA in November 2009.  At that time, it was noted that he had had genital herpes since November 2006.  The skin disease did not involve any areas that were exposed to the sun.  The Veteran complained of itching, shedding and crusting in the penis and groin areas.  He had no exudation or ulcer formation.  The symptoms occurred intermittently, as often as four times a month, with each occurrence lasting one week.  He had had eight attacks within the past year.  Flare-ups of pain, fatigue, and headaches interfered with his ability to perform daily functions.  He had not undergone treatment over the past 12 months.  He reported that he had not had any UVB, intensive light therapy, PUVA, or electron beam therapy.  He indicated a decreased sex drive, but did not experience any overall functional impairment.  Examination revealed genital herpes on the head of the penis with ulceration and crusting.  There was no exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The skin lesion was not on any exposed area.  It was less than five percent of the whole body.  It was not associated with systemic disease and did not manifest with a nervous condition.  Examination of the testicles was normal.  The effect on the Veteran's usual occupation was pain and fatigue.  

VA outpatient treatment records include a November 2014 report that included examination of the skin.  At that time, there were no rashes, lesions, or ulcers noted.  The skin was of normal turgor.  

An examination was conducted by VA in June 2016.  At that time, the diagnosis was genital herpes.  The Veteran stated that he had a flare-up of the lesions about every two weeks, with the most recent being about three weeks ago.  These included itching that developed into a bump and a blister.  The blister would break and he would notice a small amount of drainage before it scabbed over.  The blister became painful when it developed.  He stated that he worked at a gym and had to take days off because of the pain.  He stated that this was about two weeks over the past year.  He had not received treatment for the condition.  Examination showed no scarring, neoplasms, or systemic manifestations.  He had not been treated with oral or topical medications over the past 12 months and had had no debilitating or non-debilitating episodes.  No infections of the skin were noted.  There were no lesions on the genitals or any skin abnormality.  He stated that he did not currently have a flare up of herpes.  There was no functional impact on his ability to work.  The results of the November 2009 examination were reviewed and it was additionally noted that treatment records dated in November 2014 and December 2015 were silent for genital herpes symptoms.  The diagnosis was genital herpes simplex virus, currently without flare.  

Regarding the evaluation of the Veteran's genital herpes, it is initially noted that none of the examinations of record have shown scarring as a result of this disability.  As such, the schedular criteria related to scarring (Codes 7801-7805) are not applicable.  As such, the Veteran's disorder is rated as analogous to eczema.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).  

In order for him to be entitled to a 10 percent rating, the Veteran's skin disorder must cover at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; must require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Alternatively, with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  In this case, there is no indication in the record that the Veteran has at least 5 percent of total body or exposed area or that the Veteran is using even topical therapy.  He has reported receiving no treatment at all.  The only area affected is his groin.  As such, there is no basis for the Veteran to be awarded a compensable rating for his genital herpes.  As the examinations of record show no scarring, evidence of coverage of an area of the body of over 5 percent, or use of topical therapy for treatment, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for genital herpes, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's genital herpes has not manifested a skin disorder covering over 5 percent of body area or of exposed area, cause scarring, or requiring the use of topical medication.  As such, it directly corresponds to the schedular criteria for the noncompensable evaluation for a skin disorder.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's genital herpes, and no referral for an extraschedular rating is required.  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The Veteran has one service-connected disability, which is rated noncompensable.  Despite the Veteran's contention, it is not shown to interfere with his ability to work.  Moreover, the most recent examination report shows that the Veteran is, in fact, gainfully employed.  There is no evidence that this employment is marginal.  As such, TDIU is not warranted.  

						(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for genital herpes is denied.  

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


